

Title 1
USCTitle
1
Online@117-49
yes
OLRC
2021-10-05T02:42:22
USCConverter 1.7.2

Title 1—GENERAL PROVISIONS
This title was enacted by act July 30, 1947, ch. 388, § 1, 61 Stat. 633
Current through 117-49



Chap.

Sec.

1.Rules of construction1

2.Acts and resolutions; formalities of enactment; repeals; sealing of instruments101

3.Code of Laws of United States and Supplements; District of Columbia Code and Supplements201



Statutory Notes and Related Subsidiaries
Positive Law; CitationThis title has been made positive law by section 1 of act July 30, 1947, ch. 388, 61 Stat. 633, which provided in part that: “Title 1 of the United States Code entitled ‘General Provisions’, is codified and enacted into positive law and may be cited as ‘1 U. S. C., § ——.’ ”


RepealsAct July 30, 1947, ch. 388, § 2, 61 Stat. 640, provided that the sections or parts thereof of the Statutes at Large or the Revised Statutes covering provisions codified in this Act are repealed insofar as the provisions appeared in former Title 1, and provided that any rights or liabilities now existing under the repealed sections or parts thereof shall not be affected by the repeal.

Writs of ErrorAct June 25, 1948, ch. 646, § 23, 62 Stat. 990, provided that: “All Acts of Congress referring to writs of error shall be construed as amended to the extent necessary to substitute appeal for writ of error.”












Table Showing Disposition of All Sections of Former Title 1


Title 1 Former SectionsRevised StatutesStatutes at LargeTitle 1 New Sections


1R.S., § 11
2R.S., § 22
3R.S., § 33
4R.S., § 44
5R.S., § 55
6June 11, 1940, ch. 325, § 1, 54 Stat. 3056
21R.S., § 7101
22R.S., § 8102
23R.S., § 9103
24R.S., § 10104
25R.S., § 11105
26Nov. 1, 1893, 28 Stat. App. 5106
 Mar. 2, 1895, ch. 177, § 1, 28 Stat. 769.
27Mar. 6, 1920, ch. 94, § 1, 41 Stat. 520107
28R.S., § 12108
29R.S., § 13109
 Mar. 22, 1944, ch. 123, 58 Stat. 118.
29aR.S., § 5599110
29bMar. 3, 1933, ch. 202, § 3, 47 Stat. 1431111
30Jan. 12, 1895, ch. 23, § 73, 28 Stat. 615112
 June 20, 1936, ch. 630, § 9, 49 Stat. 1551.
 June 16, 1938, ch. 477, § 1, 52 Stat. 760.
30aR.S., § 908113
31R.S., § 6114
51aMar. 2, 1929, ch. 586, § 1, 45 Stat. 1540201
52May 29, 1928, ch. 910, § 2, 45 Stat. 1007202
 Mar. 2, 1929, ch. 586, § 2, 45 Stat. 1541.
53May 29, 1928, ch. 910, § 3, 45 Stat. 1007203
54May 29, 1928, ch. 910, § 4, 45 Stat. 1007204
 Mar. 2, 1929, ch. 586, § 3, 45 Stat. 1541.
54aMar. 2, 1929, ch. 586, § 4, 45 Stat. 1542205
 Mar. 4, 1933, ch. 282, § 1, 47 Stat. 1603.
 June 13, 1934, ch. 483, §§ 1, 2, 48 Stat. 948.
54bMar. 2, 1929, ch. 586, § 5, 45 Stat. 1542206
 Mar. 4, 1933, ch. 282, § 1, 47 Stat. 1603.
 June 13, 1934, ch. 483, §§ 1, 2, 48 Stat. 948.
54cMar. 2, 1929, ch. 586, § 6, 45 Stat. 1542207
54dMar. 2, 1929, ch. 586, § 7, 45 Stat. 1542208
55May 29, 1928, ch. 910, § 5, 45 Stat. 1007209
56May 29, 1928, ch. 910, § 6, 45 Stat. 1007210
57May 29, 1928, ch. 910, § 7, 45 Stat. 1008211
58May 29, 1928, ch. 910, § 8, 45 Stat. 1008212
59May 29, 1928, ch. 910, § 10, 45 Stat. 1008213
60Mar. 3, 1933, ch. 202, § 2, 47 Stat. 1431Rep.




CHAPTER 1—RULES OF CONSTRUCTION



Sec.


1.Words denoting number, gender, etc.11 So in original. Does not conform to section catchline.


2.“County” as including “parish”, etc.1


3.“Vessel” as including all means of water transportation.


4.“Vehicle” as including all means of land transportation.


5.“Company” or “association” as including successors and assigns.


6.Limitation of term “products of American fisheries.”


7.Definition of “marriage” and “spouse”.


8.“Person”, “human being”, “child”, and “individual” as including born-alive infant.




Editorial Notes
Amendments2002—Pub. L. 107–207, § 2(b), Aug. 5, 2002, 116 Stat. 926, added item 8.
1996—Pub. L. 104–199, § 3(b), Sept. 21, 1996, 110 Stat. 2420, added item 7.


§ 1. Words denoting number, gender, and so forth
In determining the meaning of any Act of Congress, unless the context indicates otherwise—
words importing the singular include and apply to several persons, parties, or things;
words importing the plural include the singular;
words importing the masculine gender include the feminine as well;
words used in the present tense include the future as well as the present;
the words “insane” and “insane person” shall include every idiot, insane person, and person non compos mentis;
the words “person” and “whoever” include corporations, companies, associations, firms, partnerships, societies, and joint stock companies, as well as individuals;
“officer” includes any person authorized by law to perform the duties of the office;
“signature” or “subscription” includes a mark when the person making the same intended it as such;
“oath” includes affirmation, and “sworn” includes affirmed;
“writing” includes printing and typewriting and reproductions of visual symbols by photographing, multigraphing, mimeographing, manifolding, or otherwise.
(July 30, 1947, ch. 388, 61 Stat. 633; June 25, 1948, ch. 645, § 6, 62 Stat. 859; Oct. 31, 1951, ch. 655, § 1, 65 Stat. 710; Pub. L. 112–231, § 2(a), Dec. 28, 2012, 126 Stat. 1619.)

Editorial Notes
Amendments2012—Pub. L. 112–231, in fifth clause after opening clause, struck out “and ‘lunatic’ ” before “shall include every” and “lunatic,” before “insane person,”.
1951—Act Oct. 31, 1951, substituted, in fourth clause after opening clause, “used” for “use”.
1948—Act June 25, 1948, included “tense”, “whoever”, “signature”, “subscription”, “writing” and a broader definition of “person”.

Statutory Notes and Related Subsidiaries
Short Title of 2012 AmendmentPub. L. 112–231, § 1, Dec. 28, 2012, 126 Stat. 1619, provided that: “This Act [amending this section and sections 92a, 215, and 215a of Title 12, Banks and Banking] may be cited as the ‘21st Century Language Act of 2012’.”


Short Title of 2002 AmendmentPub. L. 107–207, § 1, Aug. 5, 2002, 116 Stat. 926, provided that: “This Act [enacting section 8 of this title] may be cited as the ‘Born-Alive Infants Protection Act of 2002’.”


Short Title of 1996 AmendmentPub. L. 104–199, § 1, Sept. 21, 1996, 110 Stat. 2419, provided that: “This Act [enacting section 7 of this title and section 1738C of Title 28, Judiciary and Judicial Procedure] may be cited as the ‘Defense of Marriage Act’.”


References in Pub. L. 117–43Pub. L. 117–43, § 3, Sept. 30, 2021, 135 Stat. 344, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Extending Government Funding and Delivering Emergency Assistance Act, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 116–260Pub. L. 116–260, § 3, Dec. 27, 2020, 134 Stat. 1185, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Consolidated Appropriations Act, 2021, see Tables for classification] shall be treated as referring only to the provisions of that division.”

Pub. L. 116–260, div. K, title VII, § 7034(q)(7), Dec. 27, 2020, 134 Stat. 1754, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in titles I through VII [of div. K of Pub. L. 116–260, see Tables for classification] shall be treated as referring only to the provisions of such titles.”


References in Pub. L. 116–159Pub. L. 116–159, § 3, Oct. 1, 2020, 134 Stat. 709, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Continuing Appropriations Act, 2021 and Other Extensions Act, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 116–136Pub. L. 116–136, § 3, Mar. 27, 2020, 134 Stat. 285, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Coronavirus Aid, Relief, and Economic Security Act or the CARES Act, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 116–127Pub. L. 116–127, § 3, Mar. 18, 2020, 134 Stat. 178, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Families First Coronavirus Response Act, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 116–94Pub. L. 116–94, § 3, Dec. 20, 2019, 133 Stat. 2536, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Further Consolidated Appropriations Act, 2020, see Tables for classification] shall be treated as referring only to the provisions of that division.”

Pub. L. 116–94, div. F, title VI, § 612, Dec. 20, 2019, 133 Stat. 2815, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in this division [div. F of Pub. L. 116–94, see Tables for classification] shall be treated as referring only to the provisions of this division.”

Pub. L. 116–94, div. H, title IV, § 420, Dec. 20, 2019, 133 Stat. 3017, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in this division [div. H of Pub. L. 116–94, see Tables for classifcation] shall be treated as referring only to the provisions of this division.”


References in Pub. L. 116–93Pub. L. 116–93, § 3, Dec. 20, 2019, 133 Stat. 2318, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Consolidated Appropriations Act, 2020, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 116–6Pub. L. 116–6, § 3, Feb. 15, 2019, 133 Stat. 14, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Consolidated Appropriations Act, 2019, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 115–245Pub. L. 115–245, § 3, Sept. 28, 2018, 132 Stat. 2981, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Department of Defense and Labor, Health and Human Services, and Education Appropriations Act, 2019 and Continuing Appropriations Act, 2019, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 115–244Pub. L. 115–244, § 3, Sept. 21, 2018, 132 Stat. 2897, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Energy and Water, Legislative Branch, and Military Construction and Veterans Affairs Appropriations Act, 2019, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 115–141Pub. L. 115–141, § 3, Mar. 23, 2018, 132 Stat. 350, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Consolidated Appropriations Act, 2018, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 115–56Pub. L. 115–56, § 3, Sept. 8, 2017, 131 Stat. 1129, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Continuing Appropriations Act, 2018 and Supplemental Appropriations for Disaster Relief Requirements Act, 2017, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 115–31Pub. L. 115–31, § 3, May 5, 2017, 131 Stat. 137, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Consolidated Appropriations Act, 2017, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 114–113Pub. L. 114–113, § 3, Dec. 18, 2015, 129 Stat. 2244, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Consolidated Appropriations Act, 2016, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 114–94Pub. L. 114–94, div. A, § 1004, Dec. 4, 2015, 129 Stat. 1322, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in this division [see Tables for classification] shall be treated as referring only to the provisions of this division.”


References in Pub. L. 113–235Pub. L. 113–235, § 3, Dec. 16, 2014, 128 Stat. 2132, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Consolidated and Further Continuing Appropriations Act, 2015, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 113–76Pub. L. 113–76, § 3, Jan. 17, 2014, 128 Stat. 7, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Consolidated Appropriations Act, 2014, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 113–67Pub. L. 113–67, div. A, § 1(c), Dec. 26, 2013, 127 Stat. 1166, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Bipartisan Budget Act of 2013, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 113–6Pub. L. 113–6, § 3, Mar. 26, 2013, 127 Stat. 199, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in division A, B, C, D, or E of this Act [Consolidated and Further Continuing Appropriations Act, 2013, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 112–74Pub. L. 112–74, § 3, Dec. 23, 2011, 125 Stat. 787, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Consolidated Appropriations Act, 2012, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 112–55Pub. L. 112–55, § 3, Nov. 18, 2011, 125 Stat. 552, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Consolidated and Further Continuing Appropriations Act, 2012, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 112–10Pub. L. 112–10, div. A, title IX, § 9015, Apr. 15, 2011, 125 Stat. 102, provided that: “Any reference to ‘this Act’ in this division [Department of Defense Appropriations Act, 2011, see Tables for classification] shall apply solely to this division.”


References in Pub. L. 111–118Pub. L. 111–118, § 3, Dec. 19, 2009, 123 Stat. 3409, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Department of Defense Appropriations Act, 2010, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 111–117Pub. L. 111–117, § 3, Dec. 16, 2009, 123 Stat. 3035, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Consolidated Appropriations Act, 2010, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 111–8Pub. L. 111–8, § 3, Mar. 11, 2009, 123 Stat. 525, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Omnibus Appropriations Act, 2009, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 111–5Pub. L. 111–5, § 4, Feb. 17, 2009, 123 Stat. 116, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [American Recovery and Reinvestment Act of 2009, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 110–329Pub. L. 110–329, § 3, Sept. 30, 2008, 122 Stat. 3574, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ or ‘this joint resolution’ contained in any division of this Act [Consolidated Security, Disaster Assistance, and Continuing Appropriations Act, 2009, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 110–161Pub. L. 110–161, § 3, Dec. 26, 2007, 121 Stat. 1845, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Consolidated Appropriations Act, 2008, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 110–116Pub. L. 110–116, § 2, Nov. 13, 2007, 121 Stat. 1295, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [see Tables for classification] shall be treated as referencing only to the provisions of that division.”


References in Pub. L. 109–289Pub. L. 109–289, div. A, title VIII, § 8112, Sept. 29, 2006, 120 Stat. 1299, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in this division [Department of Defense Appropriations Act, 2007, see Tables for classification] shall be referring only to the provisions of this division.”


References in Pub. L. 109–148Pub. L. 109–148, div. B, title V, § 5002, Dec. 30, 2005, 119 Stat. 2813, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in either division A [Department of Defense Appropriations Act, 2006, see Tables for classification] or division B [Emergency Supplemental Appropriations Act to Address Hurricanes in the Gulf of Mexico and Pandemic Influenza, 2006, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 109–115Pub. L. 109–115, div. A, title VIII, § 847, Nov. 30, 2005, 119 Stat. 2507, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in this division [Transportation, Treasury, Housing and Urban Development, the Judiciary, and Independent Agencies Appropriations Act, 2006, see Tables for classification] shall be treated as referring only to the provisions of this division.”


References in Pub. L. 108–447Pub. L. 108–447, § 3, Dec. 8, 2004, 118 Stat. 2810, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Consolidated Appropriations Act, 2005, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 108–199Pub. L. 108–199, § 3, Jan. 23, 2004, 118 Stat. 4, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this Act [Consolidated Appropriations Act, 2004, see Tables for classification] shall be treated as referring only to the provisions of that division.”


References in Pub. L. 108–7Pub. L. 108–7, § 3, Feb. 20, 2003, 117 Stat. 12, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any division of this joint resolution [Consolidated Appropriations Resolution, 2003, see Tables for classification] shall be treated as referring only to the provisions of that division.”


Continental United StatesPub. L. 86–70, § 48, June 25, 1959, 73 Stat. 154, provided that: “Whenever the phrase ‘continental United States’ is used in any law of the United States enacted after the date of enactment of this Act [June 25, 1959], it shall mean the 49 States on the North American Continent and the District of Columbia, unless otherwise expressly provided.”




§ 2. “County” as including “parish”, and so forth
The word “county” includes a parish, or any other equivalent subdivision of a State or Territory of the United States.
(July 30, 1947, ch. 388, 61 Stat. 633.)

§ 3. “Vessel” as including all means of water transportation
The word “vessel” includes every description of watercraft or other artificial contrivance used, or capable of being used, as a means of transportation on water.
(July 30, 1947, ch. 388, 61 Stat. 633.)

§ 4. “Vehicle” as including all means of land transportation
The word “vehicle” includes every description of carriage or other artificial contrivance used, or capable of being used, as a means of transportation on land.
(July 30, 1947, ch. 388, 61 Stat. 633.)

§ 5. “Company” or “association” as including successors and assigns
The word “company” or “association”, when used in reference to a corporation, shall be deemed to embrace the words “successors and assigns of such company or association”, in like manner as if these last-named words, or words of similar import, were expressed.
(July 30, 1947, ch. 388, 61 Stat. 633.)

§ 6. Limitation of term “products of American fisheries”
Wherever, in the statutes of the United States or in the rulings, regulations, or interpretations of various administrative bureaus and agencies of the United States there appears or may appear the term “products of American fisheries” said term shall not include fresh or frozen fish fillets, fresh or frozen fish steaks, or fresh or frozen slices of fish substantially free of bone (including any of the foregoing divided into sections), produced in a foreign country or its territorial waters, in whole or in part with the use of the labor of persons who are not residents of the United States.
(July 30, 1947, ch. 388, 61 Stat. 634.)

§ 7. Definition of “marriage” and “spouse”
In determining the meaning of any Act of Congress, or of any ruling, regulation, or interpretation of the various administrative bureaus and agencies of the United States, the word “marriage” means only a legal union between one man and one woman as husband and wife, and the word “spouse” refers only to a person of the opposite sex who is a husband or a wife.
(Added Pub. L. 104–199, § 3(a), Sept. 21, 1996, 110 Stat. 2419.)

Editorial Notes
ConstitutionalityFor information regarding constitutionality of this section, see Congressional Research Service, The Constitution of the United States of America: Analysis and Interpretation, Table of Laws Held Unconstitutional in Whole or in Part by the Supreme Court.



§ 8. “Person”, “human being”, “child”, and “individual” as including born-alive infant(a) In determining the meaning of any Act of Congress, or of any ruling, regulation, or interpretation of the various administrative bureaus and agencies of the United States, the words “person”, “human being”, “child”, and “individual”, shall include every infant member of the species homo sapiens who is born alive at any stage of development.

(b) As used in this section, the term “born alive”, with respect to a member of the species homo sapiens, means the complete expulsion or extraction from his or her mother of that member, at any stage of development, who after such expulsion or extraction breathes or has a beating heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, regardless of whether the umbilical cord has been cut, and regardless of whether the expulsion or extraction occurs as a result of natural or induced labor, cesarean section, or induced abortion.

(c) Nothing in this section shall be construed to affirm, deny, expand, or contract any legal status or legal right applicable to any member of the species homo sapiens at any point prior to being “born alive” as defined in this section.

(Added Pub. L. 107–207, § 2(a), Aug. 5, 2002, 116 Stat. 926.)


CHAPTER 2—ACTS AND RESOLUTIONS; FORMALITIES OF ENACTMENT; REPEALS; SEALING OF INSTRUMENTS



Sec.


101.Enacting clause.


102.Resolving clause.


103.Enacting or resolving words after first section.


104.Numbering of sections; single proposition.


105.Title of appropriation Acts.


106.Printing bills and joint resolutions.


106a.Promulgation of laws.


106b.Amendments to Constitution.


107.Parchment or paper for printing enrolled bills or resolutions.


108.Repeal of repealing act.


109.Repeal of statutes as affecting existing liabilities.


110.Saving clause of Revised Statutes.


111.Repeals as evidence of prior effectiveness.


112.Statutes at Large; contents; admissibility in evidence.


112a.United States Treaties and Other International Agreements; contents; admissibility in evidence.


112b.United States international agreements; transmission to Congress.


113.“Little and Brown’s” edition of laws and treaties; slip laws; Treaties and Other International Act 11 So in original. Does not conform to section catchline. Series; admissibility in evidence.


114.Sealing of instruments.




Editorial Notes
Amendments1972—Pub. L. 92–403, § 2, Aug. 22, 1972, 86 Stat. 619, added item 112b.
1966—Pub. L. 89–497, § 2, July 8, 1966, 80 Stat. 271, inserted “slip laws; Treaties and Other International Acts Series;” in item 113.
1951—Act Oct. 31, 1951, ch. 655, § 2(a), 65 Stat. 710, added items 106a and 106b.
1950—Act Sept. 23, 1950, ch. 1001, § 3, 64 Stat. 980, added item 112a.


§ 101. Enacting clause
The enacting clause of all Acts of Congress shall be in the following form: “Be it enacted by the Senate and House of Representatives of the United States of America in Congress assembled.”
(July 30, 1947, ch. 388, 61 Stat. 634.)

§ 102. Resolving clause
The resolving clause of all joint resolutions shall be in the following form: “Resolved by the Senate and House of Representatives of the United States of America in Congress assembled.”
(July 30, 1947, ch. 388, 61 Stat. 634.)

§ 103. Enacting or resolving words after first section
No enacting or resolving words shall be used in any section of an Act or resolution of Congress except in the first.
(July 30, 1947, ch. 388, 61 Stat. 634.)

§ 104. Numbering of sections; single proposition
Each section shall be numbered, and shall contain, as nearly as may be, a single proposition of enactment.
(July 30, 1947, ch. 388, 61 Stat. 634.)

§ 105. Title of appropriation Acts
The style and title of all Acts making appropriations for the support of Government shall be as follows: “An Act making appropriations (here insert the object) for the year ending September 30 (here insert the calendar year).”
(July 30, 1947, ch. 388, 61 Stat. 634; Pub. L. 93–344, title V, § 506(a), July 12, 1974, 88 Stat. 322.)

Amendments1974—Pub. L. 93–344 substituted “September 30” for “June 30”.

Effective Date of 1974 AmendmentPub. L. 93–344, title V, § 506(b), July 12, 1974, 88 Stat. 322, which provided that the amendment of this section by Pub. L. 93–344 was effective with respect to Acts making appropriations for the support of the Government for any fiscal year commencing on or after Oct. 1, 1976, was omitted in the complete revision of title V of Pub. L. 93–344 by Pub. L. 101–508, title XIII, § 13201(a), Nov. 5, 1990, 104 Stat. 1388–609.



§ 106. Printing bills and joint resolutions
Every bill or joint resolution in each House of Congress shall, when such bill or resolution passes either House, be printed, and such printed copy shall be called the engrossed bill or resolution as the case may be. Said engrossed bill or resolution shall be signed by the Clerk of the House or the Secretary of the Senate, and shall be sent to the other House, and in that form shall be dealt with by that House and its officers, and, if passed, returned signed by said Clerk or Secretary. When such bill, or joint resolution shall have passed both Houses, it shall be printed and shall then be called the enrolled bill, or joint resolution, as the case may be, and shall be signed by the presiding officers of both Houses and sent to the President of the United States. During the last six days of a session such engrossing and enrolling of bills and joint resolutions may be done otherwise than as above prescribed, upon the order of Congress by concurrent resolution.
(July 30, 1947, ch. 388, 61 Stat. 634.)

Statutory Notes and Related Subsidiaries
Reference to OBRA; Effective Date; Ratification of Enrollment Corrections and Printed EnrollmentPub. L. 100–360, title IV, § 411(a), July 1, 1988, 102 Stat. 768, provided that:
“(1) Reference.—In this section, the term ‘OBRA’ refers to the Omnibus Budget Reconciliation Act of 1987 (Public Law 100–203) [Pub. L. 100–203, Dec. 22, 1987, 101 Stat. 1330, see Tables for classification].

“(2) Effective date.—Except as specifically provided in this section, the amendments made by this section [amending sections 254o, 294f, 300aa–12, 300aa–15, 300aa–21, 426, 704, 912, 1320a–7, 1320a–7a, 1320a–7b, 1320b–5, 1320b–7, 1320b–8, 1320c–3, 1320c–5, 1320c–9, 1395e, 1395h, 1395i–2, 1395i–3, 1395k, 1395l, 1395m, 1395u, 1395w–1, 1395w–2, 1395x, 1395y, 1395aa, 1395bb, 1395cc, 1395dd, 1395gg, 1395mm, 1395ss, 1395tt, 1395ww, 1395aaa, 1395bbb, 1395ccc, 1396a, 1396b, 1396d, 1396j, 1396n, 1396o, 1396p, 1396r, 1396r–1, 1396r–3, 1396r–4, 1396s, and 1397d of Title 42, The Public Health and Welfare, amending provisions set out as notes under sections 426, 1320a–7a, 1320c–2, 1320c–3, 1395b–1, 1395h, 1395i–3, 1395l, 1395m, 1395n, 1395u, 1395w–1, 1395x, 1395aa, 1395dd, 1395mm, 1395ss, 1395ww, 1395bbb, 1396a, 1396b, and 1396r of Title 42, and repealing provisions set out as notes under section 1395l of Title 42], as they relate to a provision in OBRA, shall be effective as if they were included in the enactment of that provision in OBRA.

“(3) Ratification of enrollment corrections and printed enrollment.—“(A) In general.—Except as provided in subparagraph (B), the enrollment corrections noted in footnotes numbered 9 through 72 of OBRA are hereby ratified and shall be considered to have been enacted as part of OBRA. The printed enrollment of title IV of OBRA [Pub. L. 100–203, title IV, Dec. 22, 1987, 101 Stat. 1330–39], as prepared and printed under section 8004 of OBRA [section 8004 of Pub. L. 100–203, set out below] (including the footnote corrections described in subparagraph (B) and as incorporating the clarifications described in subparagraph (C)), shall be deemed to constitute title IV of OBRA as enacted.

“(B) Footnote corrections.—(i) With respect to the reference to which footnote 28 relates (101 Stat. 1330–81), the reference shall be deemed to have read ‘1320a–7b)’.

“(ii) With respect to the word to which footnote 30 relates (101 Stat. 1330–91), the word shall be deemed to have read ‘the’.

“(iii) With respect to the designation to which footnote 52 relates (101 Stat. 1330–151), the designation shall be deemed to have read ‘(F)’.


“(C) Clarifications of illegible matter.—(i) Section 1842(n)(1)(A) of the Social Security Act, as added by section 4051(a) of OBRA (101 Stat. 1330–93) [42 U.S.C. 1395m(n)(1)(A)], is deemed to have the phrase ‘the supplier’s reasonable charge to individuals enrolled under this part for the test’ immediately after ‘or, if lower, the’.

“(ii) Section 1834(a)(7)(B)(i) of the Social Security Act, as inserted by section 4062(b) of OBRA (101 Stat. 1330–103) [42 U.S.C. 1395m(a)(7)(B)(i)], is deemed to have a reference to ‘1987’ immediately after ‘December’.”






Printed Enrollments Prepared After EnactmentPub. L. 106–93, Nov. 10, 1999, 113 Stat. 1310, provided: “That the provisions of sections 106 and 107 of title 1, United States Code, are waived for the remainder of the first session of the One Hundred Sixth Congress with respect to the printing (on parchment or otherwise) of the enrollment of any bill or joint resolution making general appropriations or continuing appropriations for the fiscal year ending September 30, 2000. The enrollment of any such bill or joint resolution shall be in such form as the Committee on House Administration of the House of Representatives certifies to be a true enrollment.”

Pub. L. 105–253, Oct. 12, 1998, 112 Stat. 1887, provided: “That the provisions of sections 106 and 107 of title 1, United States Code, are waived for the remainder of the One Hundred Fifth Congress with respect to the printing (on parchment or otherwise) of the enrollment of any bill or joint resolution making general appropriations or continuing appropriations for the fiscal year ending September 30, 1999. The enrollment of any such bill or joint resolution shall be in such form as the Committee on House Oversight of the House of Representatives certifies to be a true enrollment.”

Pub. L. 105–120, Nov. 26, 1997, 111 Stat. 2527, provided: “That the provisions of sections 106 and 107 of title 1, United States Code, are waived for the balance of the first session of the One Hundred Fifth Congress with respect to the printing (on parchment or otherwise) of the enrollment of any bill or joint resolution making general appropriations for the fiscal year ending on September 30, 1998, or continuing appropriations for the fiscal year ending on September 30, 1998. The enrollment of any such bill or joint resolution shall be in such form as the Committee on House Oversight of the House of Representatives certifies to be a true enrollment.”

Pub. L. 105–32, Aug. 1, 1997, 111 Stat. 250, provided: “That the provisions of sections 106 and 107 of title 1, United States Code, are waived with respect to the printing (on parchment or otherwise) of the enrollment of H.R. 2014 [Pub. L. 105–34, Aug. 5, 1997, 111 Stat. 788] and of H.R. 2015 [Pub. L. 105–33, Aug. 5, 1997, 111 Stat. 251] of the One Hundred Fifth Congress. The enrollment of each of those bills shall be in such form as the Committee on House Oversight of the House of Representatives certifies to be a true enrollment.”

Pub. L. 104–207, Sept. 30, 1996, 110 Stat. 3008, provided that:
“SECTION 1. WAIVER OF REQUIREMENT FOR PARCHMENT PRINTING.“(a) Waiver.—The provisions of sections 106 and 107 of title 1, United States Code, are waived with respect to the printing (on parchment or otherwise) of the enrollment of any appropriation measure of the One Hundred Fourth Congress presented to the President after the enactment of this joint resolution [Sept. 30, 1996].

“(b) Certification of Enrollment by Committee on House Oversight.—The enrollment of any such measure shall be in such form as the Committee on House Oversight of the House of Representatives certifies to be a true enrollment.


“SEC. 2. APPROPRIATION MEASURE DEFINED.“For purposes of this joint resolution, the term ‘appropriation measure’ means a bill or joint resolution that includes provisions making general or continuing appropriations for the fiscal year ending September 30, 1997.”




Pub. L. 104–129, Apr. 9, 1996, 110 Stat. 1199, provided: “That the provisions of sections 106 and 107 of title 1, United States Code, are waived with respect to the printing (on parchment or otherwise) of the enrollment of H.R. 3019 [Pub. L. 104–134, Apr. 26, 1996, 110 Stat. 1321] and the enrollment of H.R. 3136 [Pub. L. 104–121, Mar. 29, 1996, 110 Stat. 847], each of the One Hundred Fourth Congress. The enrollment of either such bill shall be in such form as the Committee on House Oversight of the House of Representatives certifies to be a true enrollment.”

Pub. L. 104–56, title II, §§ 201, 202, Nov. 20, 1995, 109 Stat. 553, provided that:
“SEC. 201. WAIVER OF REQUIREMENT FOR PARCHMENT PRINTING.“(a) Waiver.—The provisions of sections 106 and 107 of title 1, United States Code, are waived with respect to the printing (on parchment or otherwise) of the enrollment of any of the following measures of the first session of the One Hundred Fourth Congress presented to the President after the enactment of this joint resolution [Nov. 20, 1995]:“(1) A continuing resolution.

“(2) A debt limit extension measure.

“(3) A reconciliation bill.


“(b) Certification by Committee on House Oversight.—The enrollment of a measure to which subsection (a) applies shall be in such form as the Committee on House Oversight of the House of Representatives certifies to be a true enrollment.


“SEC. 202. DEFINITIONS.“As used in this joint resolution:“(1) Continuing resolution.—The term ‘continuing resolution’ means a bill or joint resolution that includes provisions making further continuing appropriations for fiscal year 1996.

“(2) Debt limit extension measure.—The term ‘debt limit extension measure’ means a bill or joint resolution that includes provisions increasing or waiving (for a temporary period or otherwise) the public debt limit under section 3101(b) of title 31, United States Code.

“(3) Reconciliation bill.—The term ‘reconciliation bill’ means a bill that is a reconciliation bill within the meaning of section 310 of the Congressional Budget Act of 1974 [2 U.S.C. 641].”




Identical provisions were contained in Pub. L. 104–54, title II, §§ 201, 202, Nov. 19, 1995, 109 Stat. 545.
Pub. L. 102–387, Oct. 6, 1992, 106 Stat. 1519, provided: “That the provisions of sections 106 and 107 of title 1, United States Code, are waived with respect to the printing (on parchment or otherwise) of the enrollment of any appropriation bill of the One Hundred Second Congress hereafter to be presented to the President. Such an enrollment shall be in such form as the Committee on House Administration of the House of Representatives certifies to be a true enrollment. As used in this resolution, the term ‘appropriation bill’ means a bill or joint resolution making or continuing appropriations for the fiscal year ending September 30, 1993.”

Pub. L. 102–260, Mar. 20, 1992, 106 Stat. 85, provided that:
“SECTION 1. WAIVER OF REQUIREMENT FOR PARCHMENT PRINTING.“The provisions of sections 106 and 107 of title 1, United States Code, are waived with respect to the printing (on parchment or otherwise) of the enrollment of H.R. 4210 of the 102d Congress [H.R. 4210 was vetoed by the President on Mar. 20, 1992].


“SEC. 2. CERTIFICATION BY COMMITTEE ON HOUSE ADMINISTRATION.“The enrollment of H.R. 4210 of the 102d Congress shall be in such form as the Committee on House Administration of the House of Representatives certifies to be a true enrollment.”




Pub. L. 101–497, Oct. 31, 1990, 104 Stat. 1205, provided that:
“SECTION 1. WAIVER OF REQUIREMENT FOR PARCHMENT PRINTING OF ENROLLMENT OF CERTAIN MEASURES.“(a) Waiver.—The provisions of sections 106 and 107 of title 1, United States Code, are waived with respect to the printing (on parchment or otherwise) of the enrollment of S. 2830 [Pub. L. 101–624, Nov. 28, 1990, 104 Stat. 3359].

“(b) Certification of Enrollment by the Secretary of the Senate.—The enrollment of S. 2830 shall be in such form as the Secretary of the Senate certifies to be a true enrollment.


“SEC. 2. SUBSEQUENT PREPARATION AND CERTIFICATION OF PRINTED ENROLLMENT.“(a) Preparation.—“(1) In general.—If S. 2830 is presented to the President in the form of a hand enrollment pursuant to the authority of section 1, then upon the enactment of that bill the Secretary of the Senate shall prepare a printed enrollment of the bill as in the case of a bill to which sections 106 and 107 of title 1, United States Code, apply.

“(2) Typographical corrections.—A printed enrollment prepared pursuant to paragraph (1) may, in order to conform to customary style for printed laws, include corrections in indentation, type face, and type size and may include notations (in the margins or as otherwise appropriate) of obvious errors in spelling or punctuation in the hand enrollment.


“(b) Transmittal to President.—A printed enrollment prepared pursuant to subsection (a), after being certified by the Secretary of the Senate to be a correct printing of the hand enrollment, shall be signed by the presiding officer of each House of Congress and transmitted to the President.

“(c) Certification by President; Preservation in Archives.—Upon certification by the President that a printed enrollment transmitted pursuant to subsection (b) is a correct printing of the hand enrollment, such printed enrollment shall be transmitted to the Archivist of the United States, who shall preserve it with the hand enrollment.

“(d) Publication of Law.—In preparing the bill or joint resolution for publication in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall use the printed enrollment certified by the President under subsection (c) in lieu of the hand enrollment.


“SEC. 3. DEFINITIONS.“As used in this resolution:“(1) [sic] Hand enrollment.—The term ‘hand enrollment’ means the enrollment, as authorized by section 1, of a bill or joint resolution for presentment to the President in a form other than the printed form required by sections 106 and 107 of title 1, United States Code.”




Pub. L. 101–466, Oct. 27, 1990, 104 Stat. 1084, provided that:
“SECTION 1. WAIVER OF REQUIREMENT FOR PARCHMENT PRINTING OF ENROLLMENT OF CERTAIN MEASURES.“(a) Waiver.—The provisions of sections 106 and 107 of title 1, United States Code, are waived with respect to the printing (on parchment or otherwise) of the enrollment of any reconciliation bill, appropriation bill, or continuing resolution of the One Hundred First Congress presented to the President after the enactment of this joint resolution [Oct. 27, 1990].

“(b) Certification of Enrollment by Committee on House Administration.—The enrollment of any such bill or joint resolution shall be in such form as the Committee on House Administration of the House of Representatives certifies to be a true enrollment.


“SEC. 2. SUBSEQUENT PREPARATION AND CERTIFICATION OF PRINTED ENROLLMENT.“(a) Preparation.—“(1) In general.—If a reconciliation bill, appropriation bill, or continuing resolution is presented to the President in the form of a hand enrollment pursuant to the authority of section 1, then upon the enactment of that bill or joint resolution the Clerk of the House of Representatives shall prepare a printed enrollment of the bill or joint resolution as in the case of a bill or joint resolution to which sections 106 and 107 of title 1, United States Code, apply.

“(2) Typographical corrections.—A printed enrollment prepared pursuant to paragraph (1) may, in order to conform to customary style for printed laws, include corrections in indentation, type face, and type size and may include notations (in the margins or as otherwise appropriate) of obvious errors in spelling or punctuation in the hand enrollment.


“(b) Transmittal to President.—A printed enrollment prepared pursuant to subsection (a), after being certified by the Committee on House Administration of the House of Representatives to be a correct printing of the hand enrollment, shall be signed by the presiding officer of each House of Congress and transmitted to the President.

“(c) Certification by President; Preservation in Archives.—Upon certification by the President that a printed enrollment transmitted pursuant to subsection (b) is a correct printing of the hand enrollment, such printed enrollment shall be transmitted to the Archivist of the United States, who shall preserve it with the hand enrollment.

“(d) Publication of Law.—In preparing the bill or joint resolution for publication in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall use the printed enrollment certified by the President under subsection (c) in lieu of the hand enrollment.


“SEC. 3. DEFINITIONS.“As used in this resolution:“(1) Reconciliation bill.—The term ‘reconciliation bill’ means a bill to provide for reconciliation pursuant to section 4 of the concurrent resolution on the budget for fiscal year 1991.

“(2) Appropriation bill.—The term ‘appropriation bill’ means a general appropriation bill making appropriations for the fiscal year ending September 30, 1991.

“(3) Continuing resolution.—The term ‘continuing resolution’ means a joint resolution making continuing appropriations for the fiscal year 1991.

“(4) Hand enrollment.—The term ‘hand enrollment’ means the enrollment, as authorized by section 1, of a bill or joint resolution for presentment to the President in a form other than the printed form required by sections 106 and 107 of title 1, United States Code.”




Pub. L. 100–454, Sept. 29, 1988, 102 Stat. 1914, provided that:
“SECTION 1. HAND ENROLLMENT AUTHORIZED FOR GENERAL APPROPRIATIONS BILLS.“(a) Waiver of Certain Laws With Respect to Printing of Enrolled Bills.—During the remainder of the second session of the One Hundredth Congress, the provisions of sections 106 and 107 of title 1, United States Code, are waived with respect to the printing (on parchment or otherwise) of the enrollment of any general appropriations bill making appropriations for the fiscal year ending September 30, 1989.

“(b) Certification by Committee on House Administration.—The enrollment of any such bill shall be in such form as the Committee on House Administration of the House of Representatives certifies to be a true enrollment.


“SEC. 2. SUBSEQUENT PREPARATION AND CERTIFICATION OF PRINTED ENROLLMENTS.“(a) Preparation.—“(1) In general.—Upon the enactment of a bill following presentment of such bill to the President in the form of a hand enrollment pursuant to the authority of section 1 of this resolution, the Clerk of the House of Representatives shall prepare a printed enrollment of that bill as in the case of a bill to which sections 106 and 107 of title 1, United States Code, apply.

“(2) Limited stylistic corrections.—A printed enrollment prepared pursuant to paragraph (1) may, in order to conform to customary style for printed laws, include corrections in spelling, punctuation, indentation, type face, and type size and other necessary stylistic corrections to the hand enrollment. Such a printed enrollment shall include notations (in the margins or as otherwise appropriate) of all such corrections.


“(b) Transmittal to President.—A printed enrollment prepared pursuant to subsection (a) shall be signed by the presiding officer of each House of Congress as a correct printing of the hand enrollment and shall be transmitted to the President.

“(c) Certification by President; Legal Effect.—Upon certification by the President that a printed enrollment transmitted pursuant to subsection (b) is a correct printing of the hand enrollment, such printed enrollment shall be considered for all purposes as the original enrollment of the bill concerned and as valid evidence of the enactment of that bill.

“(d) Archives.—A printed enrollment certified by the President under subsection (c) shall be transmitted to the Archivist of the United States, who shall preserve it with the hand enrollment. In preparing the bill concerned for publication in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall use the printed enrollment certified by the President under subsection (c) in lieu of the hand enrollment.

“(e) Hand Enrollment Defined.—As used in this section, the term ‘hand enrollment’ means the enrollment, as authorized by section 1, of a bill for presentment to the President in a form other than the printed form required by sections 106 and 107 of title 1, United States Code.”




Pub. L. 100–203, title VIII, § 8004, Dec. 22, 1987, 101 Stat. 1330–282, provided that:
“(a) Preparation of Printed Enrollment.—(1) Upon the enactment of this Act enrolled as a hand enrollment, the Clerk of the House of Representatives shall prepare a printed enrollment of this Act as in the case of a bill or joint resolution to which sections 106 and 107 of title 1, United States Code, apply. Such enrollment shall be a correct enrollment of this Act as enrolled in the hand enrollment.

“(2) A printed enrollment prepared pursuant to paragraph (1) may, in order to conform to customary style for printed laws, include corrections in spelling, punctuation, indentation, type face, and type size and other necessary stylistic corrections to the hand enrollment. Such a printed enrollment shall include notations (in the margins or as otherwise appropriate) of all such corrections.


“(b) Transmittal to President.—A printed enrollment prepared pursuant to subsection (a) shall be signed by the presiding officers of both Houses of Congress as a correct printing of the hand enrollment of this Act and shall be transmitted to the President.

“(c) Certification by President; Legal Effect.—Upon certification by the President that a printed enrollment transmitted pursuant to subsection (b) is a correct printing of the hand enrollment of this Act, such printed enrollment shall be considered for all purposes as the original enrollment of this Act and as valid evidence of the enactment of this Act.

“(d) Archives.—A printed enrollment certified by the President under subsection (c) shall be transmitted to the Archivist of the United States, who shall preserve it with the hand enrollment. In preparing this Act for publication in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall use the printed enrollment certified by the President under subsection (c) in lieu of the hand enrollment.

“(e) Hand Enrollment Defined.—As used in this section, the term ‘hand enrollment’ means enrollment in a form other than the printed form required by sections 106 and 107 of title 1, United States Code, as authorized by the joint resolution entitled ‘Joint resolution authorizing the hand enrollment of the budget reconciliation bill and of the full-year continuing resolution for fiscal year 1988’, approved December 1987 (H.J. Res. 426 of the 100th Congress) [Pub. L. 100–199, Dec. 21, 1987, 101 Stat. 1326].”



Pub. L. 100–202, § 101(n), Dec. 22, 1987, 101 Stat. 1329–432, provided that:
“(1) Upon the enactment of this resolution enrolled as a hand enrollment, the Clerk of the House of Representatives shall prepare a printed enrollment of this resolution as in the case of a bill or joint resolution to which sections 106 and 107 of title 1, United States Code, apply. Such enrollment shall be a correct enrollment of this resolution as enrolled in the hand enrollment.

“(2) A printed enrollment prepared pursuant to subsection (n)(1) may, in order to conform to customary style for printed laws, include corrections in spelling, punctuation, indentation, type face, and type size and other necessary stylistic corrections to the hand enrollment. Such a printed enrollment shall include notations (in the margins or as otherwise appropriate) of all such corrections.

“(3) A printed enrollment prepared pursuant to subsection (n)(1) shall be signed by the presiding officers of both Houses of Congress as a correct printing of the hand enrollment of this resolution and shall be transmitted to the President.

“(4) Upon certification by the President that a printed enrollment transmitted pursuant to subsection (n)(3) is a correct printing of the hand enrollment of this resolution, such printed enrollment shall be considered for all purposes as the original enrollment of this resolution and as valid evidence of the enactment of this resolution.

“(5) A printed enrollment certified by the President under subsection (n)(4) shall be transmitted to the Archivist of the United States, who shall preserve it with the hand enrollment. In preparing this resolution for publication in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall use the printed enrollment certified by the President under subsection (n)(4) in lieu of the hand enrollment.

“(6) As used in this section, the term ‘hand enrollment’ means enrollment in a form other than the printed form required by sections 106 and 107 of title 1, United States Code, as authorized by the joint resolution entitled ‘Joint resolution authorizing the hand enrollment of the budget reconciliation bill and of the full-year continuing resolution for fiscal year 1988’, approved December 1987 (H.J. Res. 426 of the 100th Congress) [Pub. L. 100–199, Dec. 21, 1987, 101 Stat. 1326].”




Executive Documents
Certification of Printed Enrollments of Certain Public LawsMemorandum of the President of the United States, Jan. 10, 1991, 56 F.R. 1481, provided:
Memorandum for the Archivist of the United States
By the authority vested in me as President by the Constitution and laws of the United States, including Section 301 of Title 3 of the United States Code, I hereby authorize you to ascertain whether the printed enrollment of H.R. 5835, the Omnibus Budget Reconciliation Act of 1990 (Public Law 101–508), approved on November 5, 1990, is a correct printing of the hand enrollment and if so to make on my behalf the certification specified in Section 2(c) of H.J. Res. 682 (Public Law 101–466) [set out as a note above].
Attached is the printed enrollment that was received at the White House on January 7, 1991.
This memorandum shall be published in the Federal Register.

George Bush.

Memorandum of the President of the United States, Dec. 12, 1988, 53 F.R. 50373, provided:
Memorandum for the Archivist of the United States
By the authority vested in me as President by the Constitution and laws of the United States, including Section 301 of Title 3 of the United States Code, I hereby authorize you to ascertain whether the printed enrollments of H.R. 4637, the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1989 (Public Law 100–461), H.R. 4776, the District of Columbia Appropriations Act, 1989 (Public Law 100–462), and H.R. 4781, the Department of Defense Appropriations Act, 1989 (Public Law 100–463), are correct printings of the hand enrollments, which were approved on October 1, 1988, and if so to make on my behalf the certifications required by Section 2(c) of H.J. Res. 665 (Public Law 100–454) [set out as a note above].
Attached are the printed enrollments of H.R. 4637, H.R. 4776, and H.R. 4781, which were received at the White House on December 1, 1988.
This memorandum shall be published in the Federal Register.

Ronald Reagan.

Memorandum of the President of the United States, Jan. 28, 1988, 53 F.R. 2816, provided:
Memorandum for the Archivist of the United States
By the authority vested in me as President by the Constitution and laws of the United States, including Section 301 of Title 3 of the United States Code, I hereby authorize you to ascertain whether the printed enrollments of H.J. Res. 395, Joint Resolution making further continuing appropriations for the fiscal year 1988 (Public Law 100–202), and H.R. 3545, the Omnibus Budget Reconciliation Act of 1987 (Public Law 100–203), are correct printings of the hand enrollments, which were approved on December 22, 1987, and if so to make on my behalf the certifications required by Section 101(n)(4) of H.J. Res. 395 and Section 8004(c) of H.R. 3545 [set out as notes above].
Attached are the printed enrollments of H.J. Res. 395 and H.R. 3545, which were received at the White House on January 27, 1988.
This memorandum shall be published in the Federal Register.

Ronald Reagan.




§ 106a. Promulgation of laws
Whenever a bill, order, resolution, or vote of the Senate and House of Representatives, having been approved by the President, or not having been returned by him with his objections, becomes a law or takes effect, it shall forthwith be received by the Archivist of the United States from the President; and whenever a bill, order, resolution, or vote is returned by the President with his objections, and, on being reconsidered, is agreed to be passed, and is approved by two-thirds of both Houses of Congress, and thereby becomes a law or takes effect, it shall be received by the Archivist of the United States from the President of the Senate, or Speaker of the House of Representatives in whichsoever House it shall last have been so approved, and he shall carefully preserve the originals.
(Added Oct. 31, 1951, ch. 655, § 2(b), 65 Stat. 710; amended Pub. L. 98–497, title I, § 107(d), Oct. 19, 1984, 98 Stat. 2291.)

Editorial Notes
Amendments1984—Pub. L. 98–497 substituted “Archivist of the United States” for “Administrator of General Services” in two places.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of Title 44, Public Printing and Documents.


Similar Provisions; Repeal; Saving Clause; Delegation of Functions; Transfer of Property and Personnel
Similar provisions were contained in R.S. § 204; act Dec. 28, 1874, ch. 9, § 2, 18 Stat. 294; 1950 Reorg. Plan No. 20, § 1, eff. May 24, 1950, 15 F.R. 3178, 64 Stat. 1272, which with the exception of the reorganization plan, were repealed by section 56(h) of act Oct. 31, 1951. Subsec. (l) of that section 56 provided that the repeal should not affect any rights or liabilities existing under those statutes on the effective date of the repeal (Oct. 31, 1951). For delegation of functions under the repealed statutes, and transfer of records, property, personnel, and funds, see sections 3 and 4 of 1950 Reorg. Plan No. 20, set out in the Appendix to Title 5, Government Organization and Employees.



§ 106b. Amendments to Constitution
Whenever official notice is received at the National Archives and Records Administration that any amendment proposed to the Constitution of the United States has been adopted, according to the provisions of the Constitution, the Archivist of the United States shall forthwith cause the amendment to be published, with his certificate, specifying the States by which the same may have been adopted, and that the same has become valid, to all intents and purposes, as a part of the Constitution of the United States.
(Added Oct. 31, 1951, ch. 655, § 2(b), 65 Stat. 710; amended Pub. L. 98–497, title I, § 107(d), Oct. 19, 1984, 98 Stat. 2291.)

Editorial Notes
Amendments1984—Pub. L. 98–497 substituted “National Archives and Records Administration” and “Archivist of the United States” for “General Services Administration” and “Administrator of General Services”, respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of Title 44, Public Printing and Documents.


Similar Provisions; Repeal; Saving Clause; Delegation of Functions; Transfer of Property and Personnel
Similar provisions were contained in R.S. § 205; 1950 Reorg. Plan No. 20, § 1, eff. May 24, 1950, 15 F.R. 3178, 64 Stat. 1272. R.S. § 205 was repealed by section 56(h) of act Oct. 31, 1951. Subsec. (l) of section 56 provided that the repeal should not affect any rights or liabilities existing under the repealed statute on the effective date of the repeal (Oct. 31, 1951). For delegation of functions under the repealed statute, and transfer of records, property, personnel, and funds, see sections 3 and 4 of 1950 Reorg. Plan No. 20, set out in the Appendix to Title 5, Government Organization and Employees.



§ 107. Parchment or paper for printing enrolled bills or resolutions
Enrolled bills and resolutions of either House of Congress shall be printed on parchment or paper of suitable quality as shall be determined by the Joint Committee on Printing.
(July 30, 1947, ch. 388, 61 Stat. 635.)

§ 108. Repeal of repealing act
Whenever an Act is repealed, which repealed a former Act, such former Act shall not thereby be revived, unless it shall be expressly so provided.
(July 30, 1947, ch. 388, 61 Stat. 635.)

§ 109. Repeal of statutes as affecting existing liabilities
The repeal of any statute shall not have the effect to release or extinguish any penalty, forfeiture, or liability incurred under such statute, unless the repealing Act shall so expressly provide, and such statute shall be treated as still remaining in force for the purpose of sustaining any proper action or prosecution for the enforcement of such penalty, forfeiture, or liability. The expiration of a temporary statute shall not have the effect to release or extinguish any penalty, forfeiture, or liability incurred under such statute, unless the temporary statute shall so expressly provide, and such statute shall be treated as still remaining in force for the purpose of sustaining any proper action or prosecution for the enforcement of such penalty, forfeiture, or liability.
(July 30, 1947, ch. 388, 61 Stat. 635.)

§ 110. Saving clause of Revised Statutes
All acts of limitation, whether applicable to civil causes and proceedings, or to the prosecution of offenses, or for the recovery of penalties or forfeitures, embraced in the Revised Statutes and covered by the repeal contained therein, shall not be affected thereby, but all suits, proceedings, or prosecutions, whether civil or criminal, for causes arising, or acts done or committed prior to said repeal, may be commenced and prosecuted within the same time as if said repeal had not been made.
(July 30, 1947, ch. 388, 61 Stat. 635.)

§ 111. Repeals as evidence of prior effectiveness
No inference shall be raised by the enactment of the Act of March 3, 1933 (ch. 202, 47 Stat. 1431), that the sections of the Revised Statutes repealed by such Act were in force or effect at the time of such enactment: Provided, however, That any rights or liabilities existing under such repealed sections shall not be affected by their repeal.
(July 30, 1947, ch. 388, 61 Stat. 635.)

Editorial Notes

References in TextAct of March 3, 1933, referred to in text, was repealed by section 2 of act July 30, 1947, section 1 of which enacted this title.



§ 112. Statutes at Large; contents; admissibility in evidence
The Archivist of the United States shall cause to be compiled, edited, indexed, and published, the United States Statutes at Large, which shall contain all the laws and concurrent resolutions enacted during each regular session of Congress; all proclamations by the President in the numbered series issued since the date of the adjournment of the regular session of Congress next preceding; and also any amendments to the Constitution of the United States proposed or ratified pursuant to article V thereof since that date, together with the certificate of the Archivist of the United States issued in compliance with the provision contained in section 106b of this title. In the event of an extra session of Congress, the Archivist of the United States shall cause all the laws and concurrent resolutions enacted during said extra session to be consolidated with, and published as part of, the contents of the volume for the next regular session. The United States Statutes at Large shall be legal evidence of laws, concurrent resolutions, treaties, international agreements other than treaties, proclamations by the President, and proposed or ratified amendments to the Constitution of the United States therein contained, in all the courts of the United States, the several States, and the Territories and insular possessions of the United States.
(July 30, 1947, ch. 388, 61 Stat. 636; Sept. 23, 1950, ch. 1001, § 1, 64 Stat. 979; Oct. 31, 1951, ch. 655, § 3, 65 Stat. 710; Pub. L. 98–497, title I, § 107(d), Oct. 19, 1984, 98 Stat. 2291.)

Editorial Notes
Amendments1984—Pub. L. 98–497 substituted “Archivist of the United States” for “Administrator of General Services” in three places.
1951—Act Oct. 31, 1951, substituted “106b of this title” for “205 of the Revised Statutes” in first sentence.
1950—Act Sept. 23, 1950, amended section generally to implement 1950 Reorg. Plan No. 20, § 1, eff. May 24, 1950, 15 F.R. 3178, 64 Stat. 1272, which transferred to the Administrator of General Services certain duties formerly performed by the Secretary of State.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of Title 44, Public Printing and Documents.

Publishing Pub. L. 115–141 in Statutes at LargePub. L. 115–141, div. G, title I, § 121(c), Mar. 23, 2018, 132 Stat. 662, provided that: “In publishing this Act in slip form and in the United States Statutes at large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall include after the date of approval at the end an appendix setting forth the text of the sections of the bill and the bills referred to in subsections (a) [enacting into law from the 115th Congress sections 7130 and 7134 of S. 1460, as placed on the calendar of the Senate on June 29, 2017] and (b) [enacting into law from the 115th Congress H.R. 1281, as introduced on Mar. 1, 2017, and H.R. 4134, as introduced on Oct. 25, 2017], respectively.”


Publishing Pub. L. 115–31 in Statutes at LargePub. L. 115–31, div. G, title IV, § 431(b), May 5, 2017, 131 Stat. 502, provided that: “In publishing this Act in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall include after the date of approval at the end an appendix setting forth the text of the bills referred to in subsection (a) [enacting into law from the 115th Congress H.R. 2104, as introduced on Apr. 20, 2017; S. 131, as ordered to be reported on Mar. 30, 2017, by the Committee on Energy and Natural Resources of the Senate; and S. 847, as introduced on Apr. 5, 2017].”


Publishing Pub. L. 107–206 in Statutes at LargePub. L. 107–206, title III, § 3002(h), Aug. 2, 2002, 116 Stat. 924, provided that: “In publishing the Act in slip form and in the United States Statutes at Large pursuant to section 112, of title 1, United States Code, the Archivist of the United States shall include after the date of approval at the end an appendix setting forth the text of the bill referred to in subsection (a) [set out as a Short Title of 2002 Amendment note under section 101 of Title 39, Postal Service].”


Publication of Certain Laws of 106th CongressPub. L. 106–554, § 1(b), Dec. 21, 2000, 114 Stat. 2763, provided that: “In publishing this Act in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall include after the date of approval at the end appendixes setting forth the texts of the bills referred to in subsection (a) of this section [enacting into law H.R. 5656, H.R. 5657, H.R. 5658, H.R. 5660, H.R. 5661, H.R. 5662, and H.R. 5663 of the 106th Congress, as introduced on Dec. 14, 2000, and H.R. 5666 and H.R. 5667 of the 106th Congress, as introduced on Dec. 15, 2000, except that the text of H.R. 5666, as so enacted, shall not include section 123] and the text of any other bill enacted into law by reference by reason of the enactment of this Act.”

Pub. L. 106–553, § 1(b), Dec. 21, 2000, 114 Stat. 2762, provided that: “In publishing this Act in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall include after the date of approval at the end appendixes setting forth the texts of the bills referred to in subsection (a) of this section [enacting into law H.R. 5547 and H.R. 5548 of the 106th Congress, as introduced on Oct. 25, 2000].”

Pub. L. 106–429, § 101(a) [title V, § 595(b)], Nov. 6, 2000, 114 Stat. 1900, 1900A–60, provided that: “In publishing the Act in slip form and in the United States Statutes at Large pursuant to section 112, of title 1, United States Code, the Archivist of the United States shall include after the date of approval at the end appendixes setting forth the texts of the bill referred to in subsection (a) of this section [enacting into law S. 3140 of the 106th Congress, as introduced on Sept. 28, 2000].”

Pub. L. 106–429, § 101(b), Nov. 6, 2000, 114 Stat. 1900, provided that: “In publishing this Act in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall include after the date of approval at the end an appendix setting forth the text of the bill referred to in subsection (a) of this section [enacting into law H.R. 5526 of the 106th Congress, as introduced on Oct. 24, 2000].”

Pub. L. 106–398, § 2, Oct. 30, 2000, 114 Stat. 1654, provided that: “In publishing this Act in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall include after the date of approval an appendix setting forth the text of the bill referred to in section 1 [enacting into law H.R. 5408 of the 106th Congress, as introduced on Oct. 6, 2000].”

Pub. L. 106–387, § 1(b), Oct. 28, 2000, 114 Stat. 1549, provided that: “In publishing this Act in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall include after the date of approval at the end an appendix setting forth the text of the bill referred to in subsection (a) of this section [enacting into law H.R. 5426 of the 106th Congress, as introduced on Oct. 6, 2000].”

Pub. L. 106–377, § 1(b), Oct. 27, 2000, 114 Stat. 1441, provided that: “In publishing this Act in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall include after the date of approval at the end appendixes setting forth the texts of the bills referred to in subsection (a) of this section [enacting into law H.R. 5482 and 5483 of the 106th Congress, as introduced on Oct. 18, 2000].”

Pub. L. 106–346, § 101(b), Oct. 23, 2000, 114 Stat. 1356, provided that: “In publishing the Act in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall include after the date of approval at the end an appendix setting forth the text of the bill referred to in subsection (a) of this section [enacting into law H.R. 5394 of the 106th Congress, as introduced on Oct. 5, 2000].”

Pub. L. 106–113, div. B, § 1000(b), Nov. 29, 1999, 113 Stat. 1536, provided that: “In publishing the Act in slip form and in the United States Statutes at Large pursuant to section 112, of title 1, United States Code, the Archivist of the United States shall include after the date of approval at the end appendixes setting forth the texts of the bills referred to in subsection (a) of this section [enacting into law H.R. 3421, H.R. 3422, H.R. 3423, H.R. 3424, H.R. 3425, H.R. 3426, H.R. 3427 (as amended), H.R. 3428, and S. 1948 of the 106th Congress, as introduced on Nov. 17, 1999].”


Effect of Repeal of Section 73 of Act Jan. 12, 1895This section and section 112a of this title as not affected by the repeal of section 73 of act Jan. 12, 1895, ch. 23, 28 Stat. 615, which related to the same subject matter, see section 56(i) of act Oct. 31, 1951, ch. 655, 65 Stat. 729.



§ 112a. United States Treaties and Other International Agreements; contents; admissibility in evidence(a) The Secretary of State shall cause to be compiled, edited, indexed, and published, beginning as of January 1, 1950, a compilation entitled “United States Treaties and Other International Agreements,” which shall contain all treaties to which the United States is a party that have been proclaimed during each calendar year, and all international agreements other than treaties to which the United States is a party that have been signed, proclaimed, or with reference to which any other final formality has been executed, during each calendar year. The said United States Treaties and Other International Agreements shall be legal evidence of the treaties, international agreements other than treaties, and proclamations by the President of such treaties and agreements, therein contained, in all the courts of the United States, the several States, and the Territories and insular possessions of the United States.

(b) The Secretary of State may determine that publication of certain categories of agreements is not required, if the following criteria are met:(1) such agreements are not treaties which have been brought into force for the United States after having received Senate advice and consent pursuant to section 2(2) of Article II of the Constitution of the United States;

(2) the public interest in such agreements is insufficient to justify their publication, because (A) as of the date of enactment of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995, the agreements are no longer in force,11 So in original. The comma probably should be a semicolon. (B) the agreements do not create private rights or duties, or establish standards intended to govern government action in the treatment of private individuals; (C) in view of the limited or specialized nature of the public interest in such agreements, such interest can adequately be satisfied by an alternative means; or (D) the public disclosure of the text of the agreement would, in the opinion of the President, be prejudicial to the national security of the United States; and

(3) copies of such agreements (other than those in paragraph (2)(D)), including certified copies where necessary for litigation or similar purposes, will be made available by the Department of State upon request.


(c) Any determination pursuant to subsection (b) shall be published in the Federal Register.

(d) The Secretary of State shall make publicly available through the Internet website of the Department of State each treaty or international agreement proposed to be published in the compilation entitled “United States Treaties and Other International Agreements” not later than 180 days after the date on which the treaty or agreement enters into force.

(Added Sept. 23, 1950, ch. 1001, § 2, 64 Stat. 980; amended Pub. L. 103–236, title I, § 138, Apr. 30, 1994, 108 Stat. 397; Pub. L. 108–458, title VII, § 7121(a), Dec. 17, 2004, 118 Stat. 3807.)

Editorial Notes

References in TextThe date of enactment of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995, referred to in subsec. (b)(2)(A), is the date of enactment of Pub. L. 103–236, which was approved Apr. 30, 1994.

Amendments2004—Subsec. (d). Pub. L. 108–458 added subsec. (d).
1994—Pub. L. 103–236 designated existing provisions as subsec. (a) and added subsecs. (b) and (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentPub. L. 108–458, title VII, § 7122, Dec. 17, 2004, 118 Stat. 3808, provided that: “Notwithstanding any other provision of this Act [see Tables for classification], this subtitle [subtitle A (§§ 7101–7122) of title VII of Pub. L. 108–458, enacting sections 2228, 2732, 3922b, 4029, 7536a, and 7555 of Title 22, Foreign Relations and Intercourse, amending this section, section 112b of this title, section 1189 of Title 8, Aliens and Nationality, sections 2651a, 2656f, 4003, 7513, 7514, 7518, 7536, 7537, 7538, and 7554 of Title 22, and section 4605 of Title 50, War and National Defense, repealing section 2374 of Title 22, enacting provisions set out as notes under section 1189 of Title 8, sections 1431, 2451, 2452, 2651a, 2656, 2656f, 7501, 7511, 7513, 7514, and 7536 of Title 22, and section 4605 of Title 50, and amending provisions set out as a note under section 112b of this title] shall take effect on the date of enactment of this Act [Dec. 17, 2004].”


Effect of Repeal of Section 73 of Act Jan. 12, 1895This section and section 112 of this title as not affected by the repeal of section 73 of act Jan. 12, 1895, ch. 23, 28 Stat. 615, which related to the same subject matter, see section 56(i) of act Oct. 31, 1951, ch. 655, 65 Stat. 729.

Written Requests for DocumentsCopies of United States Treaties and Other International Agreements not available to Senators or Representatives unless specifically requested by them, in writing, see Pub. L. 94–59, title VIII, § 801, July 25, 1975, 89 Stat. 296, set out as a note under section 1317 of Title 44, Public Printing and Documents.



§ 112b. United States international agreements; transmission to Congress(a) The Secretary of State shall transmit to the Congress the text of any international agreement (including the text of any oral international agreement, which agreement shall be reduced to writing), other than a treaty, to which the United States is a party as soon as practicable after such agreement has entered into force with respect to the United States but in no event later than sixty days thereafter. However, any such agreement the immediate public disclosure of which would, in the opinion of the President, be prejudicial to the national security of the United States shall not be so transmitted to the Congress but shall be transmitted to the Committee on Foreign Relations of the Senate and the Committee on International Relations of the House of Representatives under an appropriate injunction of secrecy to be removed only upon due notice from the President. Any department or agency of the United States Government which enters into any international agreement on behalf of the United States shall transmit to the Department of State the text of such agreement not later than twenty days after such agreement has been signed.

(b) Not later than March 1, 1979, and at yearly intervals thereafter, the President shall, under his own signature, transmit to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate a report with respect to each international agreement which, during the preceding year, was transmitted to the Congress after the expiration of the 60-day period referred to in the first sentence of subsection (a), describing fully and completely the reasons for the late transmittal.

(c) Notwithstanding any other provision of law, an international agreement may not be signed or otherwise concluded on behalf of the United States without prior consultation with the Secretary of State. Such consultation may encompass a class of agreements rather than a particular agreement.

(d)(1) The Secretary of State shall annually submit to Congress a report that contains an index of all international agreements, listed by country, date, title, and summary of each such agreement (including a description of the duration of activities under the agreement and the agreement itself), that the United States—(A) has signed, proclaimed, or with reference to which any other final formality has been executed, or that has been extended or otherwise modified, during the preceding calendar year; and

(B) has not been published, or is not proposed to be published, in the compilation entitled “United States Treaties and Other International Agreements”.


(2) The report described in paragraph (1) may be submitted in classified form.


(e)(1) Subject to paragraph (2), the Secretary of State shall determine for and within the executive branch whether an arrangement constitutes an international agreement within the meaning of this section.

(2)(A) An arrangement shall constitute an international agreement within the meaning of this section (other than subsection (c)) irrespective of the duration of activities under the arrangement or the arrangement itself.

(B) Arrangements that constitute an international agreement within the meaning of this section (other than subsection (c)) include the following:(i) A bilateral or multilateral counterterrorism agreement.

(ii) A bilateral agreement with a country that is subject to a determination under section 6(j)(1)(A) 11 See References in Text note below. of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)), section 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)), or section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)).




(f) The President shall, through the Secretary of State, promulgate such rules and regulations as may be necessary to carry out this section.

(g) It is the sense of Congress that the executive branch should not prescribe or otherwise commit to or include specific legislative text in a treaty or executive agreement unless Congress has authorized such action.

(Added Pub. L. 92–403, § 1, Aug. 22, 1972, 86 Stat. 619; amended Pub. L. 95–45, § 5, June 15, 1977, 91 Stat. 224; Pub. L. 95–426, title VII, § 708, Oct. 7, 1978, 92 Stat. 993; Pub. L. 103–437, § 1, Nov. 2, 1994, 108 Stat. 4581; Pub. L. 108–458, title VII, § 7121(b)–(d), Dec. 17, 2004, 118 Stat. 3807, 3808; Pub. L. 116–260, div. FF, title XVII, § 1708(b), Dec. 27, 2020, 134 Stat. 3298.)

Editorial Notes

References in TextSection 6(j)(1)(A) of the Export Administration Act of 1979, referred to in subsec. (e)(2)(B)(ii), which was classified to section 2405(j)(1)(A) of the former Appendix to Title 50, War and National Defense, prior to editorial reclassification and renumbering as section 4605(j)(1)(A) of Title 50, was repealed by Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232.

Amendments2020—Subsec. (g). Pub. L. 116–260 added subsec. (g).
2004—Subsec. (a). Pub. L. 108–458, § 7121(b), substituted “Committee on International Relations” for “Committee on Foreign Affairs”.
Subsec. (d). Pub. L. 108–458, § 7121(c), added subsec. (d). Former subsec. (d) redesignated (e).
Subsec. (e). Pub. L. 108–458, § 7121(d), designated existing provisions as par. (1), substituted “Subject to paragraph (2), the Secretary of State” for “The Secretary of State”, and added par. (2).
Pub. L. 108–458, § 7121(c)(1), redesignated subsec. (d) as (e). Former subsec. (e) redesignated (f).
Subsec. (f). Pub. L. 108–458, § 7121(c)(1), redesignated subsec. (e) as (f).
1994—Subsec. (a). Pub. L. 103–437 substituted “Committee on Foreign Affairs” for “Committee on International Relations”.
1978—Pub. L. 95–426 designated existing provisions as subsec. (a), inserted “(including the text of any oral international agreement, which agreement shall be reduced to writing)”, and added subsecs. (b) to (e).
1977—Pub. L. 95–45 substituted “Committee on International Relations of the House of Representatives” for “Committee on Foreign Affairs of the House of Representatives” and inserted requirement that any department or agency of the United States Government which enters into any international agreement on behalf of the United States transmit to the Department of State the text of such agreement not later than twenty days after the agreement has been signed.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on International Relations of House of Representatives changed to Committee on Foreign Affairs of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007.

Short TitleThis section is popularly known as the Case-Zablocki Act.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions of law requiring submittal to Congress of any annual, semiannual, or other regular periodic report listed in House Document No. 103–7 (in which the report required by subsec. (b) of this section is listed on page 38), see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance.

EnforcementPub. L. 100–204, title I, § 139, Dec. 22, 1987, 101 Stat. 1347, as amended by Pub. L. 108–458, title VII, § 7121(e), Dec. 17, 2004, 118 Stat. 3808, provided that:
“(a) Restriction on Use of Funds.—If any international agreement, whose text is required to be transmitted to the Congress pursuant to the first sentence of subsection (a) of section 112b of title 1, United States Code (commonly referred to as the ‘Case-Zablocki Act’), is not so transmitted within the 60-day period specified in that sentence, then no funds authorized to be appropriated by this or any other Act shall be available after the end of that 60-day period to implement that agreement until the text of that agreement has been so transmitted.

“(b) Effective Date.—Subsection (a) shall take effect 60 days after the date of enactment of the 911 [probably means 9/11] Commission Implementation Act of 2004 [Dec. 17, 2004] and shall apply during fiscal years 2005, 2006, and 2007.”






§ 113. “Little and Brown’s” edition of laws and treaties; slip laws; Treaties and Other International Acts Series; admissibility in evidence
The edition of the laws and treaties of the United States, published by Little and Brown, and the publications in slip or pamphlet form of the laws of the United States issued under the authority of the Archivist of the United States, and the Treaties and Other International Acts Series issued under the authority of the Secretary of State shall be competent evidence of the several public and private Acts of Congress, and of the treaties, international agreements other than treaties, and proclamations by the President of such treaties and international agreements other than treaties, as the case may be, therein contained, in all the courts of law and equity and of maritime jurisdiction, and in all the tribunals and public offices of the United States, and of the several States, without any further proof or authentication thereof.
(July 30, 1947, ch. 388, 61 Stat. 636; Pub. L. 89–497, § 1, July 8, 1966, 80 Stat. 271; Pub. L. 98–497, title I, § 107(d), Oct. 19, 1984, 98 Stat. 2291.)

Editorial Notes
Amendments1984—Pub. L. 98–497 substituted “Archivist of the United States” for “Administrator of General Services”.
1966—Pub. L. 89–497 made slip laws and the Treaties and Other International Acts Series competent legal evidence of the several acts of Congress and the treaties and other international agreements contained therein.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of Title 44, Public Printing and Documents.



§ 114. Sealing of instruments
In all cases where a seal is necessary by law to any commission, process, or other instrument provided for by the laws of Congress, it shall be lawful to affix the proper seal by making an impression therewith directly on the paper to which such seal is necessary; which shall be as valid as if made on wax or other adhesive substance.
(July 30, 1947, ch. 388, 61 Stat. 636.)


CHAPTER 3—CODE OF LAWS OF UNITED STATES AND SUPPLEMENTS; DISTRICT OF COLUMBIA CODE AND SUPPLEMENTS



Sec.


201.Publication and distribution of Code of Laws of United States and Supplements and District of Columbia Code and Supplements.


(a) Publishing in slip or pamphlet form or in Statutes at Large.


(b) Curtailing number of copies published.


(c) Dispensing with publication of more than one Supplement for each Congress.


202.Preparation and publication of Codes and Supplements.


(a) Cumulative Supplements to Code of Laws of United States for each session of Congress.


(b) Cumulative Supplement to District of Columbia Code for each session of Congress.


(c) New editions of Codes and Supplements.


203.District of Columbia Code; preparation and publication; cumulative supplements.


204.Codes and Supplements as evidence of the laws of United States and District of Columbia; citation of Codes and Supplements.


(a) United States Code.


(b) District of Columbia Code.


(c) District of Columbia Code; citation.


(d) Supplements to Codes; citation.


(e) New edition of Codes; citation.


205.Codes and Supplement; where printed; form and style; ancillaries.


206.Bills and resolutions of Committee on the Judiciary of House of Representatives; form and style; ancillaries; curtailment of copies.


207.Copies of acts and resolutions in slip form; additional number printed for Committee on the Judiciary of House of Representatives.


208.Delegation of function of Committee on the Judiciary to other agencies; printing, etc., under direction of Joint Committee on Printing.11 So in original. Does not conform to section catchline.


209.Copies of Supplements to Code of Laws of United States and of District of Columbia Code and Supplements; conclusive evidence of original.


210.Distribution of Supplements to Code of Laws of United States and of District of Columbia Code and Supplements; slip and pamphlet copies.


211.Copies to Members of Congress.


212.Additional distribution at each new Congress.


213.Appropriation for preparing and editing supplements.



§ 201. Publication and distribution of Code of Laws of United States and Supplements and District of Columbia Code and Supplements
In order to avoid duplication and waste—(a) Publishing in slip or pamphlet form or in Statutes at Large.—Publication in slip or pamphlet form or in the Statutes at Large of any of the volumes or publications enumerated in sections 202 and 203 of this title, shall, in event of enactment, be dispensed with whenever the Committee on the Judiciary of the House of Representatives so directs the Archivist of the United States;

(b) Curtailing number of copies published.—Curtailment of the number provided by law to be printed and distributed of the volumes or publications enumerated in sections 202 and 203 of this title may be directed by such committee, except that the Director of the Government Publishing Office shall print such numbers as are necessary for depository library distribution and for sale; and

(c) Dispensing with publication of more than one Supplement for each Congress.—Such committee may direct that the printing and distribution of any supplement to the Code of Laws of the United States or to the Code of the District of Columbia be dispensed with entirely, except that there shall be printed and distributed for each Congress at least one supplement to each such code, containing the legislation of such Congress.

(July 30, 1947, ch. 388, 61 Stat. 637; Sept. 3, 1954, ch. 1263, § 1, 68 Stat. 1226; Pub. L. 98–497, title I, § 107(d), Oct. 19, 1984, 98 Stat. 2291; Pub. L. 113–235, div. H, title I, § 1301(d), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes
Amendments1984—Subsec. (a). Pub. L. 98–497 substituted “Archivist of the United States” for “Administrator of General Services”.
1954—Subsec. (a). Act Sept. 3, 1954, substituted “Administrator of General Services” for “Secretary of State”.

Statutory Notes and Related Subsidiaries

Change of Name
“Director of the Government Publishing Office” substituted for “Public Printer” in subsec. (b) on authority of section 1301(d) of Pub. L. 113–235, set out as a note under section 301 of Title 44, Public Printing and Documents.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of Title 44, Public Printing and Documents.



§ 202. Preparation and publication of Codes and Supplements
There shall be prepared and published under the supervision of the Committee on the Judiciary of the House of Representatives—(a) Cumulative Supplements to Code of Laws of United States for each session of Congress.—A supplement for each session of the Congress to the then current edition of the Code of Laws of the United States, cumulatively embracing the legislation of the then current supplement, and correcting errors in such edition and supplement;

(b) Cumulative Supplement to District of Columbia Code for each session of Congress.—A supplement for each session of the Congress to the then current edition of the Code of the District of Columbia, cumulatively embracing the legislation of the then current supplement, and correcting errors in such edition and supplement;

(c) New editions of Codes and Supplements.—New editions of the Code of Laws of the United States and of the Code of the District of Columbia, correcting errors and incorporating the then current supplement. In the case of each code new editions shall not be published oftener than once in each five years. Copies of each such edition shall be distributed in the same manner as provided in the case of supplements to the code of which it is a new edition. Supplements published after any new edition shall not contain the legislation of supplements published before such new edition.

(July 30, 1947, ch. 388, 61 Stat. 637.)


Cross References
Council of the District of Columbia, functions respecting, see section 2 of Pub. L. 94–386, Aug. 14, 1976, 90 Stat. 1170, set out as a note under section 285b of Title 2, The Congress.
Office of the Law Revision Counsel, functions respecting preparation, revision, publication, etc., see section 285b of Title 2.



§ 203. District of Columbia Code; preparation and publication; cumulative supplements
The Committee on the Judiciary of the House of Representatives is authorized to print bills to codify, revise, and reenact the general and permanent laws relating to the District of Columbia and cumulative supplements thereto, similar in style, respectively, to the Code of Laws of the United States, and supplements thereto, and to so continue until final enactment thereof in both Houses of the Congress of the United States.
(July 30, 1947, ch. 388, 61 Stat. 638.)

Statutory Notes and Related Subsidiaries
Commission on Revision of the Criminal Laws of the District of ColumbiaPub. L. 90–226, title X, Dec. 27, 1967, 81 Stat. 742, provided for creation and operation of a commission to study and make recommendations with reference to a revised code of criminal law and procedure for the District of Columbia, prior to repeal by Pub. L. 91–358, title VI, § 601, July 29, 1970, 84 Stat. 667, as amended by Pub. L. 91–530, § 2(b)(1), Dec. 7, 1970, 84 Stat. 1390.


Cross References
Council of the District of Columbia, functions respecting, see section 2 of Pub. L. 94–386, Aug. 14, 1976, 90 Stat. 1170, set out as a note under section 285b of Title 2, The Congress.
Office of the Law Revision Counsel, functions respecting, see section 285b of Title 2.



§ 204. Codes and Supplements as evidence of the laws of United States and District of Columbia; citation of Codes and Supplements
In all courts, tribunals, and public offices of the United States, at home or abroad, of the District of Columbia, and of each State, Territory, or insular possession of the United States—(a) United States Code.—The matter set forth in the edition of the Code of Laws of the United States current at any time shall, together with the then current supplement, if any, establish prima facie the laws of the United States, general and permanent in their nature, in force on the day preceding the commencement of the session following the last session the legislation of which is included: Provided, however, That whenever titles of such Code shall have been enacted into positive law the text thereof shall be legal evidence of the laws therein contained, in all the courts of the United States, the several States, and the Territories and insular possessions of the United States.

(b) District of Columbia Code.—The matter set forth in the edition of the Code of the District of Columbia current at any time shall, together with the then current supplement, if any, establish prima facie the laws, general and permanent in their nature, relating to or in force in the District of Columbia on the day preceding the commencement of the session following the last session the legislation of which is included, except such laws as are of application in the District of Columbia by reason of being laws of the United States general and permanent in their nature.

(c) District of Columbia Code; citation.—The Code of the District of Columbia may be cited as “D.C. Code”.

(d) Supplements to Codes; citation.—Supplements to the Code of Laws of the United States and to the Code of the District of Columbia may be cited, respectively, as “U.S.C., Sup.  ”, and “D.C. Code, Sup.  ”, the blank in each case being filled with Roman figures denoting the number of the supplement.

(e) New edition of Codes; citation.—New editions of each of such codes may be cited, respectively, as “U.S.C.,  ed.”, and “D.C. Code,     ed.”, the blank in each case being filled with figures denoting the last year the legislation of which is included in whole or in part.

(July 30, 1947, ch. 388, 61 Stat. 638.)

Editorial Notes
United States Code Titles as Positive LawThe following titles of the United States Code were enacted into positive law by the acts enumerated below:
Title 1, General Provisions—Act July 30, 1947, ch. 388, § 1, 61 Stat. 633.
Title 3, The President—Act June 25, 1948, ch. 644, § 1, 62 Stat. 672.
Title 4, Flag and Seal, Seat of Government, and the States—Act July 30, 1947, ch. 389, § 1, 61 Stat. 641.
Title 5, Government Organization and Employees—Pub. L. 89–554, § 1, Sept. 6, 1966, 80 Stat. 378.
Title 9, Arbitration—Act July 30, 1947, ch. 392, § 1, 61 Stat. 669.
Title 10, Armed Forces—Act Aug. 10, 1956, ch. 1041, § 1, 70A Stat. 1.
Title 11, Bankruptcy—Pub. L. 95–598, title I, § 101, Nov. 6, 1978, 92 Stat. 2549.
Title 13, Census—Act Aug. 31, 1954, ch. 1158, 68 Stat. 1012.
Title 14, Coast Guard—Act Aug. 4, 1949, ch. 393, § 1, 63 Stat. 495.
Title 17, Copyrights—Act July 30, 1947, ch. 391, § 1, 61 Stat. 652, as amended Oct. 19, 1976, Pub. L. 94–553, title I, § 101, 90 Stat. 2541.
Title 18, Crimes and Criminal Procedure—Act June 25, 1948, ch. 645, § 1, 62 Stat. 683.
Title 23, Highways—Pub. L. 85–767, § 1, Aug. 27, 1958, 72 Stat. 885.
Title 28, Judiciary and Judicial Procedure—Act June 25, 1948, ch. 646, § 1, 62 Stat. 869.
Title 31, Money and Finance—Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.
Title 32, National Guard—Act Aug. 10, 1956, ch. 1041, § 2, 70A Stat. 596.
Title 34, Navy—See Title 10, Armed Forces.
Title 35, Patents—Act July 19, 1952, ch. 950, § 1, 66 Stat. 792.
Title 36, Patriotic and National Observances, Ceremonies, and Organizations—Pub. L. 105–225, § 1, Aug. 12, 1998, 112 Stat. 1253.
Title 37, Pay and Allowances of the Uniformed Services—Pub. L. 87–649, § 1, Sept. 7, 1962. 76 Stat. 451.
Title 38, Veterans’ Benefits—Pub. L. 85–857, § 1, Sept. 2, 1958, 72 Stat. 1105.
Title 39, Postal Service—Pub. L. 86–682, § 1, Sept. 2, 1960, 74 Stat. 578, as revised Pub. L. 91–375, § 2, Aug. 12, 1970, 84 Stat. 719.
Title 40, Public Buildings, Property, and Works—Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Title 41, Public Contracts—Pub. L. 111–350, § 3, Jan. 4, 2011, 124 Stat. 3677.
Title 44, Public Printing and Documents—Pub. L. 90–620, § 1, Oct. 22, 1968, 82 Stat. 1238.
Title 46, Shipping—Pub. L. 98–89, § 1, Aug. 26, 1983, 97 Stat. 500; Pub. L. 99–509, title V, subtitle B, § 5101, Oct. 21, 1986, 100 Stat. 1913; Pub. L. 100–424, § 6, Sept. 9, 1988, 102 Stat. 1591; Pub. L. 100–710, title I, § 102, Nov. 23, 1988, 102 Stat. 4738; Pub. L. 109–304, Oct. 6, 2006, 120 Stat. 1485.
Title 49, Transportation—Pub. L. 95–473, § 1, Oct. 17, 1978, 92 Stat. 1337; Pub. L. 97–449, § 1, Jan. 12, 1983, 96 Stat. 2413; Pub. L. 103–272, § 1, July 5, 1994, 108 Stat. 745.
Title 51, National and Commercial Space Programs—Pub. L. 111–314, § 3, Dec. 18, 2010, 124 Stat. 3328.
Title 54, National Park Service and Related Programs—Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3094.

Title 26, Internal Revenue CodeThe Internal Revenue Code of 1954 was enacted in the form of a separate code by act Aug. 16, 1954, ch. 736, 68A Stat. 1. Pub. L. 99–514, § 2(a), Oct. 22, 1986, 100 Stat. 2095, provided that the Internal Revenue Title enacted Aug. 16, 1954, as heretofore, hereby, or hereafter amended, may be cited as the “Internal Revenue Code of 1986”. The sections of Title 26, United States Code, are identical to the sections of the Internal Revenue Code.



§ 205. Codes and Supplement; where printed; form and style; ancillaries
The publications provided for in sections 202, 203 of this title shall be printed at the Government Publishing Office and shall be in such form and style and with such ancillaries as may be prescribed by the Committee on the Judiciary of the House of Representatives. The Librarian of Congress is directed to cooperate with such committee in the preparation of such ancillaries. Such publications shall be furnished with such thumb insets and other devices to distinguish parts, with such facilities for the insertion of additional matter, and with such explanatory and advertising slips, and shall be printed on such paper and bound in such material, as may be prescribed by such committee.
(July 30, 1947, ch. 388, 61 Stat. 639; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of Title 44, Public Printing and Documents.



§ 206. Bills and resolutions of Committee on the Judiciary of House of Representatives; form and style; ancillaries; curtailment of copies
All bills and resolutions relating to the revision of the laws referred to or reported by the Committee on the Judiciary of the House of Representatives shall be printed in such form and style, and with such ancillaries, as such committee may prescribe as being economical and suitable, to so continue until final enactment thereof in both Houses of Congress; and such committee may also curtail the number of copies of such bills to be printed in the various parliamentary stages in the House of Representatives.
(July 30, 1947, ch. 388, 61 Stat. 639.)

§ 207. Copies of acts and resolutions in slip form; additional number printed for Committee on the Judiciary of House of Representatives
The Director of the Government Publishing Office is directed to print, in addition to the number provided by existing law, and, as soon as printed, to distribute in such manner as the Committee on the Judiciary of the House of Representatives shall determine, twenty copies in slip form of each public Act and joint resolution.
(July 30, 1947, ch. 388, 61 Stat. 639; Pub. L. 113–235, div. H, title I, § 1301(d), Dec. 16, 2014, 128 Stat. 2537.)

Statutory Notes and Related Subsidiaries

Change of Name
“Director of the Government Publishing Office” substituted for “Public Printer” in text on authority of section 1301(d) of Pub. L. 113–235, set out as a note under section 301 of Title 44, Public Printing and Documents.



§ 208. Delegation of function of Committee on the Judiciary to other agencies; printing, and so forth, under direction of Joint Committee on Printing
The functions vested by sections 201, 202, 204–207 of this title in the Committee on the Judiciary of the House of Representatives may from time to time be vested in such other agency as the Congress may by concurrent resolution provide: Provided, That the printing, binding, and distribution of the volumes and publications enumerated in sections 202, 203 of this title shall be done under the direction of the Joint Committee on Printing.
(July 30, 1947, ch. 388, 61 Stat. 639.)

§ 209. Copies of Supplements to Code of Laws of United States and of District of Columbia Code and Supplements; conclusive evidence of original
Copies of the Code of Laws relating to the District of Columbia and copies of the supplements provided for by sections 202 and 203 of this title printed at the Government Publishing Office and bearing its imprint, shall be conclusive evidence of the original of such code and supplements in the custody of the Administrator of General Services.
(July 30, 1947, ch. 388, 61 Stat. 639; Sept. 3, 1954, ch. 1263, § 2, 68 Stat. 1226; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes
Amendments1954—Act Sept. 3, 1954, substituted “Administrator of General Services” for “Secretary of State”.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of Title 44, Public Printing and Documents.



§ 210. Distribution of Supplements to Code of Laws of United States and of District of Columbia Code and Supplements; slip and pamphlet copies
Copies of the Code of Laws relating to the District of Columbia, and of the supplements provided for by sections 202, 203 of this title shall be distributed by the Superintendent of Documents in the same manner as bound volumes of the Statutes at Large: Provided, That no slip or pamphlet copies of the Code of Laws relating to the District of Columbia, and of the supplements provided for by sections 202, 203 of this title need be printed or distributed.
(July 30, 1947, ch. 388, 61 Stat. 640.)


Cross References
Distribution of Statutes at Large, see section 728 of Title 44, Public Printing and Documents.



§ 211. Copies to Members of Congress
In addition to quotas provided for by section 210 of this title there shall be printed, published, and distributed of the Code of Laws relating to the District of Columbia with tables, index, and other ancillaries, suitably bound and with thumb inserts and other convenient devices to distinguish the parts, and of the supplements to both codes as provided for by sections 202, 203 of this title, ten copies of each for each Member of the Senate and House of Representatives of the Congress in which the original authorized publication is made, for his use and distribution, and in addition for the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a number of bound copies of each equal to ten times the number of members of such committees, and one bound copy of each for the use of each committee of the Senate and House of Representatives.
(July 30, 1947, ch. 388, 61 Stat. 640.)

Statutory Notes and Related Subsidiaries
Limitation on Copies of New Editions for House of RepresentativesPub. L. 92–342, § 101, July 10, 1972, 86 Stat. 447, provided that: “Hereafter, appropriations for authorized printing and binding for the Congress shall not be available under the authority of the Act of July 30, 1947 (1 U.S.C. 211) for the printing, publication, and distribution of more than two copies of new editions of the Code of Laws of the United States and of the Code of the District of Columbia for each Member of the House of Representatives.”


Written Requests for DocumentsCopies of District of Columbia Code and Supplements not available to Senators or Representatives unless specifically requested by them, in writing, see Pub. L. 94–59, title VIII, § 801, July 25, 1975, 89 Stat. 296, set out as a note under section 1317 of Title 44, Public Printing and Documents.



§ 212. Additional distribution at each new Congress
In addition the Superintendent of Documents shall, at the beginning of the first session of each Congress, supply to each Senator and Representative in such Congress, who may in writing apply for the same, one copy each of the Code of Laws of the United States, the Code of Laws relating to the District of Columbia, and the latest supplement to each code: Provided, That such applicant shall certify in his written application for the same that the volume or volumes for which he applies is intended for his personal use exclusively: And provided further, That no Senator or Representative during his term of service shall receive under this section more than one copy each of the volumes enumerated herein.
(July 30, 1947, ch. 388, 61 Stat. 640.)

§ 213. Appropriation for preparing and editing supplements
For preparation and editing an annual appropriation of $6,500 is authorized to carry out the purposes of sections 202 and 203 of this title.
(July 30, 1947, ch. 388, 61 Stat. 640.)




